Arnall Golden Gregory LLP 171 17th Street, NW, Suite 2100 Atlanta, Georgia 30363 August 21, 2015 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Amendment No.1 to CryoLife, Inc. Registration Statement on Form S-3 Dear Sir or Madam: Filed concurrently herewith via EDGAR by CryoLife, Inc. is Amendment No.1 to the Registration Statement on Form S-3, which relates to the issuance and sale from time to time, pursuant to Rule415 of the General Rules and Regulations promulgated under the Securities Act of 1933, as amended, of an indeterminate amount, with an aggregate offering price not to exceed $150,000,000, of the securities set forth therein. Please direct any questions or comments regarding the foregoing to the undersigned at (404) 873-8688. Sincerely, /s/ B. Joseph Alley, Jr. cc:Roger T. Weitkamp, Associate General Counsel, CryoLife, Inc.
